 AMERICAN CYANAMID COMPANY9OrderA majority of the valid ballots counted having been cast against thePetitioner, it is hereby ordered that the petition herein be, and ithereby is, dismissed.AMERICANCYANAMIDCOMPANY, CALCO CHEMICALDIVISIONandUNITED GAS, COKE AND CHEMICALWORKERSOF AMERICA, CIO,PETITIONER.CaseNo.9-RC-1328.February 7, 1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Richard C. Curry, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed,Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.On February 6, 1948, following a stipulation for certificationupon consent election, the Intervenor was certified as the exclusivebargaining representative of the production and maintenance em-ployees of the Employer.' . On March 17, 1948, the Intervenor wasauthorized to enter into a union-security agreement with the Employerfor its production and maintenance employees 4 Commencing in1948, the Employer and the Intervenor have had continuous con-tractual relations culminating in the current contract, whichwas exe-cuted on May 11, 1950. On November 20, 1950, this contract wasamended, and, as amended, is effective until May 17, 1952.On August 22, 1951, the Petitioner asked the Employer for recog-nition as the bargaining representative of the Employer's produc-tionand maintenanceemployees.The Employer made no reply,and on August 23, 1951, the Petitioner filed the instant petition forcertification.3The Intervenor,in its brief,renewed its motion made at the hearing,which thehearing officer overruled,that the testimonyof Donald Sandford as to the averageattend-ance at meetings ofthe Intervenorbe stricken from the record on the ground that it washearsay.As we have not relied upon this testimony in reaching our decision herein, wedo not consider it necessary to pass upon the motion.I International Chemical Workers Union,Local 275, AFL,was permitted to interveneon the basis of its currentcontract with the Employer.3 9-RM-11.4 9-UA-154.98, NLRB No. 5. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer and the Intervenor assert that their current contractconstitutes a bar to this proceeding.The Petitioner contends thatthe contract cannot operate as a bar because (1) a schism in the mem-bership of the Intervenor creates a doubt of the continued representa-tion by the Intervenor of the employees involved herein, and (2) itcontains a union-security clause which exceeds the limited form ofunion security permitted by Section 8 (a) (3) of the Act.The Intervenor holds regular meetings at monthly intervals onthe last Thursday of each month.A regular meeting was held onSeptember 27,1951, attended by approximately 78 members.5At thismeeting, a motion to disaffiliate from the Intervenor was presented.The motion was ruled out of order by the chairman, and a motionto appeal from the ruling of the chairman was also ruled out of order.A motion was then made that a meeting be held the next morning atwhich the motion to disaffiliate could be voted upon, and this motionwas also ruled out of order. The meeting was then adjourned by thechairman.The chairman and other officers of the Intervenor thenleft the hall, and approximately 73 members remained.These members having elected one of their number as temporarychairman and another as temporary recording secretary, a motion todisaffiliate from the Intervenor and to affiliate with the Petitioner waspassed unanimously.It appears that each department of the plant has a steward tohandle grievances in that department, and that there are eight de-partments in the plant. Subsequent to the meeting of September 27,1951, the stewards were asked to resign their positions, and seven ofthe eight stewards did so, and, 1 day before the hearing in this case,these stewards were elected by their respective departments as com-mitteemen of the Petitioner to handle employee grievances.While these circumstances indicate some disaffection among themembers of the Intervenor, we do not believe that the foregoing cir-cumstances demonstrate that the bargaining relationship has becomeso confused as to warrant the application of the Board's "schism"doctrine as set forth in the case ofBoston Machine Works(89 NLRB59).There was no such basic intraunion conflict here as there wasin theBoston Machinecase.Neither the disaffection of the stewards.nor the motion to affiliate with the Petitioner following the adjourn-ment of the Intervenor's formal meeting is, in our opinion, sufficientto support a finding of schism in this case .6The Petitioner contends, further, that the current contract exceedsthe limited form of union security permitted by Section 8 (a) (3) asSThe record indicatesthatthe total membership of the Intervenor at that time wasapproximately 254. It does not appear that any notice was given the members that anyproposal to disaffiliate from the Intervenor would be considered at this meeting.SeeSaginaw FurnitureShops,Inc.,97 NLRB 1488;Boyle-Midway,Inc.,97 NLRB895. ANDREWS COMPANY11it does not permit a 30-day escape period for (1) employees who be-come members of the Intervenor after the contract became effective or(2) employees who were members of the Intervenor when the contractbecame effective.The contract contains the following union-security provisions :All employees who, on May 16, 1950, are members of the Unionin good standing in accordance with its constitution and by-laws,and all employees who voluntarily become members after thatdate, shall, as a condition of employment, maintain their member-ship in the Union through the prompt payment of dues, for theduration of this contract.We find this contention without merit.The contract does not re-quire any employees tobecomemembers of the Intervenor.?Forreasons set forth in theCharles A. Krausecase,8 the fact that the con-tract contains no 30-day escape clause for old employees who weremembers on the effective date of the maintenance-of-membershipclause is not material to the validity of the contract as a bar.We findthat the existing contract between the Employer and the Intervenoris a bar to the petition herein.Accordingly, we shall dismiss thepetition.OrderIT Is HEREBY ORDERED that the petition filed by United Gas, Cokeand Chemical Workers of America, CIO, be, and it hereby is, dis-missed.MEMBER HOUSTON took no part in the consideration of the aboveDecision and Order.7Southland Paper Mills,Inc.,97 NLRB 896.8 Charles A. Krause MillingCo., 97 NLRB 536.ANDREWS COMPANYandINTERNATIONALASSOCIATIONOF MACHINISTS,AFL, PETITIONER.Case No. 10-RC-1,61-1.February 7,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Charles M. Paschal,Jr., hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].98 NLRB No. 16.